Citation Nr: 1516540	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-50 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the withholding of VA compensation in the amount of $28,384.15 to offset receipt of separation pay was proper.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a determination of the Seattle, Washington Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  Upon separation from service on April 18, 2007, the Veteran was found entitled to separation pay in the amount of 38,017.30; after deductions, including taxes, the net amount of separation pay the Veteran received was $28,384.15.

2.  Receipt of the $28,384.15 was effectuated through the Veteran receiving a $14,996.14 lump sum payment and the Department of Defense receiving $13,388.01 for an outstanding debt incurred by the Veteran during service.  
 
3.   In an August 2007 rating decision, the Veteran was found to be service connected for a number of disabilities effective April 19, 2007; as a result, he became entitled to receive service-connected compensation as early as May 1, 2007.  

4.  For the period from May 1, 2007 to January 30, 2009, the Veteran's service-connected compensation was reduced by $28,384.15 in order to recoup the receipt of separation pay.  


CONCLUSION OF LAW

The recoupment of separation pay by withholding disability compensation benefits in the amount of $28,384.15 was proper.  10 U.S.C.A. §§ 1174, 1174a (West 2014); 38 C.F.R. § 3.700 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   With regard to the separation pay issue, the VCAA is not applicable to this claim because it decided on an interpretation of the law as opposed to a determination based on fact.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

The recoupment of a veteran's separation pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which provides that a member of an armed force who has received separation pay, or severance pay or readjustment pay under any other provision of law, based on service in the Armed Forces shall not be deprived, by reason of such receipt, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation severance and readjustment pay received.  38 U.S.C.A. § 1174a (g) (providing, in pertinent part, that the provisions of 10 U.S.C.A.  § 1174(h) also apply to the payment of special separation benefits to members of the Armed Forces); see also 38 C.F.R. § 3.700(a)(5) (VA's implementing regulation); VAOGCPREC 14-92 (holding, in pertinent part, that VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces); VAOGCPREC 12-96 (holding that VA must recoup from a veteran's VA disability compensation the amount of "nondisability severance pay" received by a veteran under section 631 of Pub. L. No. 96-513).

Where entitlement to VA disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  38 C.F.R. § 3.700(a)(5).  Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  Id.  Where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 10 U.S.C. § 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  Id.  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding.  Id.  

The Veteran separated from service on April 18, 2007.  He was found entitled to separation pay in the amount of 38,017.30.  After deductions, including taxes, the net amount of separation pay was calculated as $28,384.15.  Receipt by the Veteran of this amount was effectuated through him receiving a $14,996.14 lump sum payment and the Department of Defense (DOD) receiving $13,388.01 for an outstanding debt incurred by the Veteran during service.  Subsequently, in an August 2007 rating decision, the Veteran was found to be service connected for a number of disabilities effective April 19, 2007; as a result, he became entitled to receive service-connected compensation as early as May 1, 2007.  However, effective May 1, 2007 VA began recouping the $28,384.15 amount paid to the Veteran in separation pay from the amount of compensation to which the Veteran would have otherwise have been entitled.  This recoupment was completed as of January 31, 2009; effective February 1, 2009, the Veteran began receiving the full compensation amount corresponding to his disability rating. 

The Veteran contends that VA should have only been entitled to recoup the $14,996.14 in separation pay, as he never actually received the additional $13,388.01, which was used to satisfy the debt to DOD.  This contention is based on a misunderstanding of the controlling regulation, which requires the Veteran's service-connected disability compensation to be offset by an amount equal to the total amount of separation pay after withholding of federal income tax.  38 C.F.R. 
§ 3.700(a)(5).  In the instant case, this amount is $28,384.15.  It is irrelevant under the regulation whether some of this net separation pay went to pay an outstanding debt to DOD and not into the Veteran's bank account.  All of the net separation pay must be offset by recoupment of an equal amount of disability compensation.  
Accordingly, as a matter of law, withholding of separation pay in the amount of $28,384.15 to offset the receipt of VA compensation was proper.  Id.; See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Aside from the recoupment action being necessary under law, the Board does not find that it was fundamentally unfair.  Although the Veteran did not physically receive the $13,388.01in separation pay, in that it was never deposited into his bank account, the money was applied to his separate outstanding financial obligation to DOD.  Thus, for all intents and purposes, he received $13,388.01 in separation pay that was then used to pay this outstanding DOD debt, a debt which he has not alleged was wrongly charged to him.  Further, if he had actually first received the entire $28,384.15 of net separation pay into his bank account followed by VA recouping this amount as required by law, then his debt to DOD would have remained unpaid.  Thus, he would have had to repay DOD $13,388.01 out of his own pocket.  In either scenario, the $28,384.15 in separation pay is offset by an equal amount of withheld VA compensation and the $13,388.01 debt is repaid to DOD.            


ORDER

The withholding of VA compensation in the amount of $28,384.15 to offset receipt of the Veteran's separation pay was proper and the appeal is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


